--------------------------------------------------------------------------------

Exhibit 10(u)

 
RESTRICTED STOCK UNIT AGREEMENT
 




THIS AGREEMENT, made as of the ___________ by and between Brown Shoe Company,
Inc., a New York corporation (hereinafter referred to as the “Company”), and
_____________ hereinafter referred to as the “Director”);


WITNESSETH THAT:


WHEREAS, the Company desires to grant to the Director a restricted stock unit
award of ______ Restricted Stock Units (“RSUs”) under the terms hereinafter set
forth:


NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1. Terms of Award. Pursuant to action of the Board of Directors of the Company
taken, upon the recommendation of the Governance and Nominating Committee,
Company awards _______ RSUs (“Award”) to the Director on _____________ (“Date of
Award”). Each RSU entitles the Director to receive in cash the fair market value
of one (1) share of the common stock of the Company (“Common Stock”) with the
vesting of such Award contingent upon the Director’s continued service as a
director of the Company for a period of one year after the Date of Award. For
purposes of this Agreement, “fair market value” as of a given date means the
mean between the high and low selling prices on the New York Stock Exchange of
Common Stock on such given date. In the absence of actual sales on a given date,
“fair market value” means the mean between the high and low selling prices on
the New York Stock Exchange of Common Stock on the last day preceding such given
date on which a sale of the Common Stock occurred. The Units will be settled in
cash as of either the date the Director’s service as a director terminates or,
if properly elected in accordance with Section 4 of this Agreement, a date
certain selected by the Director (“Settlement Date”). Payment shall be made as
soon as administratively practicable after the Settlement Date.


2. Ownership Rights. Director has no voting or other ownership rights in the
Company arising from the grant of the RSUs under this Agreement.


3. Dividend Equivalent. Director shall be credited with additional RSUs
equivalent to the dividends (“Dividend Equivalent”) the Director would have
received if the Director had been the owner of a number of shares of Common
Stock equal to the number of RSUs credited to the Director on such dividend
payment date. Any such Dividend Equivalent shall be converted into additional
RSUs based on the fair market value of Common Stock on the dividend payment
date. The Director shall continue to be credited with Dividend Equivalents until
the earlier of the Settlement Date or the Director’s date of death.



1

--------------------------------------------------------------------------------



4. Timing of Settlement; Election. In lieu of settling the RSUs in cash as of
the date of the Director’s termination as a director, the Director may elect to
have the RSUs settled in cash as of a certain date (no earlier than two years
following the Date of Award) by executing and returning the appropriate election
form to the Company, which election form must be delivered to the Company prior
to the end of the calendar year preceding the Date of Award. Any election or
non-election shall be irrevocable after the election. In no event, however, will
RSUs be settled as of a date after the Director’s termination of service as a
director.


5. Vesting; Death, Disability or Change In Control. Except as provided in the
next sentence, if a Director terminates service as a director with the Company
prior to __________the RSUs shall be forfeited, and no payment shall be made to
the Director in respect of the RSUs. Notwithstanding the foregoing, in the event
of a change in control (as defined in the Brown Shoe Company, Inc. Incentive and
Stock Compensation Plan of 2002) or the disability (as defined in the Brown Shoe
Company, Inc. Incentive and Stock Compensation Plan of 2002) or death of the
Director while serving as a director with the Company, all unvested RSUs shall
immediately vest. In the event of the death of the Director, the Company shall
pay to the Director’s designated beneficiary (or, if no designated beneficiary
is living on the date of the Director’s death, the Director’s estate) as soon as
administratively feasible an amount equal to the fair market value of the RSUs
on the date of Director’s death.


6. Transferability. RSUs may not be sold, transferred, pledged or assigned. Any
purported sale, transfer, pledge or assignment of a RSU shall be void.


7. Adjustment in Award. In the event of any change in the Common Stock by reason
of exchanges of shares, stock splits, recapitalizations, mergers,
consolidations, reorganization or combination (or stock dividends to the extent
that the equivalents have not otherwise been made pursuant to Section 3), the
Award shall be appropriately adjusted by the Board of Directors of the Company,
as may be determined to be appropriate and equitable by the Board, in its sole
discretion, to prevent dilution or enlargement of rights.


8. Board Administration; Amendment. This award has been made pursuant to a
determination made by the Board of Directors of the Company, and such Board,
subject to the express terms of this Agreement, shall have plenary authority to
interpret any provision of this Agreement and to make any determinations
necessary or advisable for the administration of this Agreement consistent with
the terms hereof. This Agreement may be amended, in whole or in part, at any
time by the Board of Directors; provided, however, that no amendment to this
Agreement may adversely affect the Director’s rights under this Agreement
without the Director’s written consent.


9. Applicable Law. The validity, construction, and effect of this Agreement and
any rules and regulations relating to the Agreement shall be determined in
accordance with the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.

2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf and the Director has signed this Agreement to evidence the Director’s
acceptance of the terms hereof, all as of the date first above written.


BROWN SHOE COMPANY, INC.




By:       






____________________________
Director



3

--------------------------------------------------------------------------------





